Citation Nr: 9911667	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-33 588	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for undiagnosed illness 
manifested by excessive saliva.

3.  Entitlement to a higher (compensable) rating for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) from RO decisions which denied claims for 
service connection for a skin disorder and for an undiagnosed 
illness manifested by excessive saliva, and which granted 
service connection for headaches and assigned a 
noncompensable rating (the veteran appeals for a higher 
rating).


FINDINGS OF FACT

1.  The claims for service connection for a skin disorder and 
for an undiagnosed illness manifested by excessive saliva are 
implausible.

2.  The veteran's headaches are manifested by infrequent 
episodes which are not prostrating.


CONCLUSIONS OF LAW

1.  The claim of service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for an undiagnosed 
illness manifested by excessive saliva is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable rating for a headache 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from July 
1989 to July 1992.  He served in Southwest Asia, during the 
Persian Gulf War, from October 1990 to April 1991.

Service medical records are negative for any complaints, 
findings, or diagnosis referable to excessive saliva.  In 
September 1989, the veteran complained of having frontal 
headaches.  The diagnosis was sinusitis.  In December 1989, 
the veteran complained of having chest pain, headaches and 
congestion.  He was diagnosed as having an upper respiratory 
infection.  In July 1990, the veteran complained of 
discomfort and bleeding of his face after shaving; he was 
assessed as having pseudofolliculitis; and he was told to 
stop shaving for a few days, change razors, and follow proper 
shaving techniques.  In August 1990, he was seen for 
complaints of irritating and itching bumps on his shoulders 
and back which he said he had for the past 4 months; 
examination showed macular lesions of these areas in a 
"Christmas tree" pattern, with puritis; the impression was 
pityriasis rosea; and medication and reassurance were 
provided.  A June 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation shows that 
when the veteran was asked what diseases or injuries he had 
in the Southwest Asia region, his sole reply was that he had 
a bruised toe.  He denied having a history of a rash or skin 
infection.  There was nothing listed in response to the 
question as to whether he was aware of any other medical 
problems at the present time.  On another medical history 
form in June 1991, he denied a history of having a skin 
disease.  In June 1992, the veteran waived having a 
separation examination.

In January 1993, the veteran underwent a VA Persian Gulf War 
examination.  On examination, he reported that he was in the 
Persian Gulf from October 1990 to April 1991 and that he had 
no major illnesses while there.  He reported that since he 
had returned he noticed bumps on his back and neck, a penile 
rash, and headaches.  He gave a history of having chicken pox 
as a child.  He stated that he got occasional headaches (2 
times a month) which were relieved with rest.  Examination of 
the skin revealed scattered pustule acne-like bumps across 
the back and between the shoulder blades.  It was noted that 
he had scars on his trunk from chicken pox.  Examination of 
the genitalia revealed a small lesion on the distal shaft.  
Diagnoses included possible acne.  The veteran was referred 
to the dematology clinic for follow-up.

In June and July of 1993, the veteran was treated at the VA 
clinic for acne vulgaris of the back and chest and Candida 
balanitis of the genitals.  The veteran reported having acne 
since 1991.

In November 1993, the veteran filed claims for service 
connection for various conditions including headaches, a skin 
disorder, and "excessive saliva."

On a January 1994 VA general examination, the veteran stated 
that in September 1993 he began noticing that he had 
excessive saliva.  He stated that the condition improved by 
November 1993 and he had no more problems with it.  The 
veteran stated that he had headaches on top of the head about 
every other day which lasted about 45 minutes.  He reported 
that he usually did not take anything for the headaches.  The 
diagnoses were history of excessive saliva, not found on 
examination; and headaches, etiology not determined.

On a January 1994 psychiatric examination, the veteran 
complained of having headaches which began during the latter 
part of his military service.  The veteran stated that his 
headaches were mainly over the frontal area and over the 
vertex.  He stated that he dealt with his headaches by 
getting by himself and relaxing.  The diagnosis was headaches 
of undetermined etiology.

During a VA skin examination in January 1994, the veteran 
stated that he first noted the onset of problems with acne in 
approximately 1990 while he was in Saudi Arabia.  He stated 
that the worst involvement was on his back.  He related his 
condition to the fact that he was wearing many layers of 
clothing and there were infrequent opportunities for adequate 
skin hygiene while overseas.  Current examination showed 
active acne lesions of the back, shoulders, and face.  Also 
noted were some areas of hyperpigmentation and scarring from 
previous acne and previous chicken pox.  Diagnoses included 
moderate acne vulgaris, and post-inflammatory 
hyperpigmentation and scarring from acne as well as from 
previous varicella zoster (chicken pox) infection.

In November 1996, the RO granted service connection for 
headaches due to an undiagnosed illness and assigned a 
noncompensable rating.

In January 1997, the veteran underwent VA neurological 
examination.  He stated that he had headaches for the past 5 
years.  He also stated that his headaches occurred 
approximately 1 to 2 times a week and lasted approximately 3 
hours.  He reported that his headaches were located in the 
bitemporal area and also on top of his head.  He described 
his headaches as involving a dull pain which was sometimes 
throbbing and sometimes steady.  He stated that his headaches 
were aggravated by having "bad dreams" and relieved by 
listening to music and relaxing.  He stated that his 
headaches had not changed much in intensity, duration, or 
frequency, and there were no associated symptoms.  Physical 
examination was within normal limits.  The diagnosis was 
headaches, no neurological sequelae.

In 1997 statements, the veteran asserted that he had 
headaches on average of two per month and that he should be 
rated 30 percent disabling for such condition.  He argued 
that his skin condition and excessive saliva were due to 
undiagnosed illnesses due to exposure to biological and/or 
chemical agents in Saudi Arabia/Kuwait areas.








II.  Analysis

A.  Service Connection for a Skin Disorder and for an 
Undiagnosed Illness Manifested by Excessive Saliva

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms.  The requirements for granting 
service connection for this type of undiagnosed illness 
include the following: the illness must become manifest 
during either active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; by history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis; there 
must be objective evidence that is perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification; a minimum of a 6 month 
period of chronicity; and no affirmative evidence which 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. §  1117; 38 C.F.R. § 3.317.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

With respect to the veteran's claim of service connection for 
a skin disorder, the legal provisions concerning compensation 
for disabilities associated with undiagnosed illnesses from 
the Persian Gulf War are inapplicable, since current skin 
disorders have been diagnosed.  Current diagnoses are acne 
vulgaris, Candida balanitis, and post-inflammatory 
hyperpigmentation and scarring from previous acne and 
previous varicella zoster (chicken pox) infection.  The 
veteran reportedly had chicken pox as a child.

The Board must therefore consider whether the veteran has 
submitted a well-grounded claim of service connection for his 
currently diagnosed skin disorders.  In this regard, service 
medical records show an isolated episode of 
pseudofolliculitis of the face in July 1990, and in August 
1990 he was treated for pityriasis rosea of the back and 
shoulders.  Later service medical records and post-service 
medical records do not show these particular skin conditions.  
The veteran was released from active duty in July 1992.  The 
first indication of the veteran having a skin disorder after 
service was in 1993, and he has not submitted any medical 
evidence linking any of the current skin disorders to 
service.  In the absence of competent medical evidence 
linking his current skin disorders to service, his claim must 
be denied as not well grounded.

Turning to the veteran's claim of service connection for an 
undiagnosed illness manifested by excessive saliva, the Board 
notes that it is not shown that he currently has excessive 
saliva.  On VA examination in January 1994, he reported he 
first noticed this problem in September 1993, it improved by 
November 1993, and he no longer had excessive salvia.  
Excessive saliva was not found on the VA examination.  Even 
assuming that the described symptom amounts to a disability, 
by the veteran's own account it lasted less than 6 months, 
and is thus not subject to the Persian Gulf War provisions.  
Moreover, since the claimed disability of excessive saliva 
does not currently exist, the claim for service connection is 
not well grounded and must be denied.

B.  Higher (Compensable) rating for Headaches

The veteran's claim for a compensable rating for headaches is 
well grounded, meaning plausible.  The evidence has been 
properly developed by the RO, and there is no further VA duty 
to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's headache disorder is rated by analogy (38 
C.F.R. § 4.20) under the rating code for migraine. A 10 
percent rating is warranted for migraine with characteristic 
prostrating attacks occurring on average once every two 
months over the last several months.  Less frequent attacks 
warrant a noncompensable rating.  38 C.F.R. § 4.124a, Code 
8100.

Post-service outpatient treatment reports are negative for 
any complaints of headaches.  VA examinations in 1993, 1994, 
and 1997 show that the veteran complained of having headaches 
which ranged from twice a month to every other day.  He 
stated that his headaches would subside with rest and 
relaxation.  On one occasion he reported that his headaches 
lasted approximately 45 minutes and on another occasion he 
reported that his headaches would last 3 hours.  On 1997 VA 
neurological examination, the veteran stated that his 
headaches involved a dull pain which was sometimes throbbing, 
sometimes steady, and that there were no associated symptoms.  
The diagnosis was headaches, no neurological sequelae.

The veteran does not actually carry a diagnosis of migraine, 
and none of the medical evidence suggests that his headaches 
involve other symptoms or produce characteristic prostrating 
attacks as found in the analogous condition of migraine.  
Rather, the evidence shows simple, infrequent, non-
prostrating headaches.  The veteran denies the need to take 
medication to relieve his headaches.  The Board finds that 
the veteran's symptoms more nearly approximates the 0 percent 
criteria (characteristic prostrating attacks less frequent 
than one every two months) for the analogous condition of 
migraine.  Thus, a noncompensable rating is to be assigned.  
38 C.F.R. § 4.7.

The weight of the evidence is against a compensable rating 
for a headache disorder. As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski; 1 Vet.App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.

Service connection for an undiagnosed illness manifested by 
excessive saliva is denied.

A compensable rating for headaches is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

